Case 2:20-cv-11236-RGK-PLA Document 3-19 Filed 12/11/20 Page 1 of 3 Page ID #:934




      EXHIBIT 39
Case 2:20-cv-11236-RGK-PLA Document 3-19 Filed 12/11/20 Page 2 of 3 Page ID #:935



                                                                          Bienert
                                                             October 15, 2020

  Nicholas O. Kennedy
  BAKER & McKENZIE LLP
  1900 North Peral Street, Suite 1500
  Dallas, TX 75201
  Email: Nicholas.kennedy@bakermckenzie.com

         Re:         Vitaly Ivanovich Smagin

  Mr. Kennedy:

         We write in furtherance of our October 7 letter, to which you responded on October 8.
  Thank you for confirming that Baker & McKenzie LLP (the “Firm”) will maintain the sanctions
  payments Mr. Smagin has received and will receive in the future in the Firm’s client trust
  account, and that those funds will not be transferred or disbursed without Mr. Ratnikov’s (the
  “Insolvency Officer”) written consent.

          Please be advised that the limitation on Mr. Smagin’s ability to spend, disburse, or
  otherwise transfer assets in excess of 50,000 rubles as set forth in our October 7 letter includes
  not only the sanctions payments referenced above, but any money or other assets the Firm has
  collected or is holding for Mr. Smagin’s benefit. This includes, for example, other amounts that
  have been collected on Mr. Smagin’s judgment against Mr. Yegiazaryan, and any funds held in
  the Firm’s client trust account on behalf of Mr. Smagin. Please advise whether the Firm is
  presently holding any funds belonging to Mr. Smagin or for his benefit, in addition to the
  $12,000 in sanctions payments the Firm has received to date. To the extent the Firm is holding
  any such funds, they constitute property of the estate in the Russian insolvency proceedings and,
  as with the sanctions payments, may not be spent, disbursed, or otherwise transferred without the
  Insolvency Officer’s prior written consent. Accordingly, please also confirm that no such funds
  will be transferred or disbursed without the Insolvency Officer’s prior written consent.

          Additionally, Article 213.9 of the Federal Law gives the Insolvency Officer the right to
  obtain information related to Mr. Smagin’s assets, debts, and financial obligations, as well as his
  accounts and deposits. Mr. Smagin’s refusal to provide this information at the Insolvency
  Officer’s request may constitute evidence of his bad faith. Accordingly, please provide the
  Insolvency Officer with the following information:

        Copies of all fee agreements, invoices, and any other fee statements between Mr. Smagin
         and the Firm. This includes any outstanding fees owed by Mr. Smagin or any payments
         made by Mr. Smagin to the Firm, including any related payment orders, checks, credit
         card receipts, wire transfer confirmations, or bank statements;

        Information concerning the outstanding amount owed to Mr. Smagin from Mr.
         Yegiazaryan and Kalken Holdings Limited pursuant to the November 2014 decision of

           CalEdison Building: 601 W. 5th Street, Suite 720, Los Angeles, CA 90071, Tel. (213) 528-3400
               ________________________________________________________________________________________________________________________

                      903 Calle Amanecer, Suite 350, San Clemente, CA 92673, Tel. (949) 369-3700
Case 2:20-cv-11236-RGK-PLA Document 3-19 Filed 12/11/20 Page 3 of 3 Page ID #:936



                                                                        Bienert
         the London international arbitration court, including copies of all pleadings, orders, or
         other filings in that action;

        Documents and information the Firm has concerning the property and assets of Mr.
         Yegiazaryan which may be executed upon to satisfy the judgment, in whole or in part;

        Copies of any writs, levies, or other documents related to the execution or enforcement of
         the judgment against Mr. Yegiazaryan; and

        Copies of any documents or materials filed in foreign courts or proceedings in connection
         with the enforcement of Mr. Smagin’s judgment against Mr. Yegiazaryan.

          Furthermore, in addition to the restriction on Mr. Smagin’s ability to enter financial
  transactions exceeding 50,000 rubles, he likewise is prohibited from entering credit transactions
  and incurring debt, among other things, without the Insolvency Officer’s prior written consent.
  The Insolvency Officer is concerned that the Firm’s provision of services to Mr. Smagin and
  billing him for the same during his bankruptcy proceedings may constitute an unauthorized
  extension of credit, improperly increasing the creditors’ claims in violation of Article 213.11 of
  the Federal Law. The Insolvency Officer may challenge and dispute payment of such invoices
  and may seek to terminate the contract under which such invoices issue as causing harm to Mr.
  Smagin’s creditors, and reserves all rights with respect to the same.

            Finally, we want to advise you that the Insolvency Officer has learned that on October
  12, 2020, the Arbitration Court of Moscow received an application to declare Mr. Yegiazaryan
  bankrupt. The applicant in that proceeding is the Federal Tax Service of Russia. Pursuant to
  Article 61.3 of the Federal Law, payments made by Mr. Yegiazaryan to his creditors (including
  Mr. Smagin) within six (6) months prior to the court's acceptance of this application may be
  invalidated by the court as a preferential payment. Consequently, any transfer of money from
  Mr. Yegiazaryan or the Alpha Trust in favor of Mr. Smagin (or to other third parties) may be
  contested by Mr. Yeghiazaryan's insolvency officer, if one is appointed, or his creditors.

         Please confirm by October 19, 2020, your intent to submit the requested information to
  Mr. Ratnikov via undersigned counsel. We appreciate your continued attention to and
  cooperation in this matter.

                                                                   Sincerely,

                                                                   BIENERT|KATZMAN PC
                                                                    /
                                                                   Anthony R. Bisconti


  cc: Barry Thompson (barry.thompson@bakermckenzie.com); Christina Wong
  (christina.wong@bakermckenzie.com)

           CalEdison Building: 601 W. 5th Street, Suite 720, Los Angeles, CA 90071, Tel. (213) 528-3400
             ________________________________________________________________________________________________________________________

                    903 Calle Amanecer, Suite 350, San Clemente, CA 92673, Tel. (949) 369-3700
